                                                     - ..- .... 01/01/21
           Case 1:20-cr-00296-JGK Document 26,,,. .. Filed
                                                                            l     - - ,.. , _ _

                                                                         Page 1 of 1
                                                                                                  -


                                                                   1        ll., ~I~ns SlJ \l ' ..
                                                                            !.    nf"")r .- )1'/f~' r~.
                                                                            ~ I _ _, .._,, ,_ -       -   .   _,,, , ,__ •      ..


                                                                            I
                                                                            I .
                                                                                i r___,,,L,_
                                                                                     \ }:,r'T'
                                                                                             -
                                                                                                '-:'° r\
                                                                                               .... \.. .                    I .,
                                                                                                                                    . ,-- ;.   1   T   t   f '   •'
UNITED STATES DISTRICT COURT                                                1;
SOUTHERN DISTRICT OF NEW YORK
----------------------- ------------------------------------------X
                                                                            ;i ~~~~- (:- ;- - -;/1/if:i-_i:~                                                          I




 UNITED STATES OF AMERICA,                                                                        CONSENT TO PROCEED BY VIDEO OR
                                                                                                  TELE CONFERENCE
                             -against-
                                                                                                          20 -Cr- 296

MOHAMED TRAORE

                                                  Defendant(s).
---- -------------------------------------------------------------X

Defendant Mohamed Traore               hereby voluntarily consents to participate in the
following proceeding via_ videoconferencing or _x_ teleconferencing:

         Initial Appearance Before a Judicial Officer

         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

          Bail/Detention Hearing

 X       Conference Before a Judicial Officer




Defendant's Signature                                                     Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Mohamed Traore                                                             Marisa K. Cabrera
Print Defendant's Name                                                    Print Counsel's Name



This proceeding was conducted by reliable video                       r

  1?(1v;/~v
Date
